 


110 HR 7211 IH: Minerals Management Service Improvement Act of 2008
U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7211 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2008 
Mrs. Maloney of New York introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To improve the administration of the Minerals Management Service, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Minerals Management Service Improvement Act of 2008.
(b)Table of contentsThe table of contents of this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
TITLE I—Employees of Service
Sec. 101. Employee ethical standards.
TITLE II—Programs of Service
Sec. 201. Suspension of royalty-in-kind program.
Sec. 202. Audits.
Sec. 203. Annual reports.
Sec. 204. Prohibition on use of royalty-in-kind revenues for administrative costs.
2.DefinitionsIn this Act:
(1)DepartmentThe term Department means the Department of the Interior.
(2)MineralThe term mineral has the meaning given the term minerals in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331).
(3)Mineral mining
(A)In generalThe term mineral mining means—
(i)any activity carried out on Federal land on or off a claim (with or without a discovery) for mineral leasing, preleasing, any related activity, prospecting, exploration, development, mining, extraction, milling, beneficiation, processing, or storage of mined or processed materials with respect to any mineral that is under the jurisdiction of the Service and uses reasonably incident to the activity; and
(ii)any reclamation activity for any mineral and uses reasonably incident to the activity.
(B)InclusionsThe term mineral activity includes the construction and use of roads, transmission lines, pipelines, utility corridors, and other means of access across Federal land for an ancillary facility.
(4)Royalty-in-kind programThe term royalty-in-kind program means the program established under—
(A)section 342 of the Energy Policy Act of 2005 (42 U.S.C. 15902);
(B)section 36 of the Mineral Leasing Act (30 U.S.C. 192);
(C)section 27 of the Outer Continental Shelf Lands Act (43 U.S.C. 1353); or
(D)any other similar provision of law.
(5)SecretaryThe term Secretary means the Secretary of the Interior.
(6)ServiceThe term Service means the Minerals Management Service.
IEmployees of Service
101.Employee ethical standards
(a)Gifts
(1)Prohibition
(A)In generalAn employee of the Service may not knowingly accept a gift from an entity that is engaged in the business of mineral mining.
(B)ExceptionsExcept for the value exception, the regulations providing exceptions to the gift rules for Federal employees for gifts from outside sources (5 C.F.R. Part 2635) shall apply to subparagraph (A).
(2)ViolationWhoever violates paragraph (1) shall be guilty of a felony and fined under title 18, United States Code, or imprisoned for not more than 2 years, or both.
(b)Financial disclosureThe filing requirements of section 101(f) of the Ethics in Government Act of 1978 shall apply to an employee of the Service in a position classified at an annual income equivalent to GS–13 or higher.
(c)Divestiture requirementAn employee of the Service may not own stock or any other interest in an entity that is engaged in the business of mineral mining during the period of employment of that employee by the Service.
(d)Outside employmentAn employee of the Service may not be employed by any entity that is engaged in the business of mineral mining during the period of employment of that employee by the Service.
(e)Revolving door
(1)Any work for the industryAn employee of the Service shall not work for an entity engaged in the business of mineral mining during the 1-year period after the termination of his or her employment with the Service.
(2)ViolationWhoever violates paragraph (1) shall be guilty of a felony and punished as provided in section 216 of title 18, United States Code.
IIPrograms of Service
201.Suspension of royalty-in-kind program
(a)In generalNotwithstanding any other provision of law, the authority of the Secretary to carry out each royalty-in-kind program is suspended during the period—
(1)beginning on the date of enactment of this Act; and
(2)ending on the date the Secretary certifies to Congress that the Secretary, acting through the Service, has—
(A)conducted a comprehensive review to determine if the Service is accurately collecting royalties and reported the results of the review to Congress;
(B)conducted a thorough review to ensure that metering equipment properly measures what royalties are owed to the Federal Government and reported the results of the review to Congress;
(C)implemented a robust training program for employees of the Service that culminates in a certification signed by an employee that the employee understands the ethics laws (including regulations); and
(D)created an ombudsman position that—
(i)monitors the progress of the Service in carrying out the actions described in this paragraph; and
(ii)is appointed by, and reports exclusively to, the Inspector General of the Department.
(b)ApplicationSubsection (a) applies to a contract entered into on or after the date of enactment of this Act.
202.Audits
(a)Number of audits
(1)In generalThe Secretary shall ensure that by fiscal year 2009 the Service shall perform each fiscal year not less that 550 audits of oil and gas leases entered into by the Secretary for which payment is made under a royalty-in-kind program.
(2)Compliance reviewsFor purposes of paragraph (1), a compliance review shall not be considered an audit.
(b)StandardsNot later than 120 days after the date of enactment of this Act, the Secretary shall promulgate regulations that—
(1)require that all employees that conduct audits or compliance reviews of oil and gas leases entered into by the Secretary shall meet professional auditor qualifications that are consistent with the latest revision of the Government Auditing Standards issued by the Comptroller General of the United States; and
(2)ensure that all audits conducted by the Department are performed in accordance with the Standards.
203.Annual reportsNot later than 1 year after the date of enactment of this Act and each year thereafter, the Inspector General of the Department shall submit to Congress a report that evaluates—
(1)the performance of the Secretary in carrying out each royalty-in-kind program; and
(2)whether the royalty-in-kind program costs or saves taxpayer dollars as compared to receiving revenues in cash.
204.Prohibition on use of royalty-in-kind revenues for administrative costsSection 342(b)(5) of the Energy Policy Act of 2005 (42 U.S.C. 15902(b)(5)) is amended—
(1)by striking Limitation.— and all that follows through subparagraph (B), the in subparagraph (A) and inserting Limitation.—The; and
(2)by striking subparagraph (B). 
 
